hSHORTESS, J.,
concurring.
In addition to the facts set forth in the majority opinion, I think it is very probative to add that Joseph Keith Decell, pay-plan calculator for River City, testified the documents necessary to determine the figures to prepare plaintiffs final check were available to him so that plaintiffs check could have been ready on June 10, 1995. *986.Additionally, Decell testified that not only was the information available to calculate plaintiffs check, but also he had calculated and had ready the figures to prepare the checks for the other River City F & I managers. Decell stated that he computed a single figure for the F & I Department and that this amount was divided by three to determine the amount each F & I manager was owed for the month of May. However, he stated that he did not compute a figure for the period of May 1 to May 12 (the days plaintiff worked); he did not give a reason why this action did not take place when the figures were available.1 Therefore, plaintiffs check could have been timely prepared on June 10, the date Ms. Mack initially informed him it would be ready.
I respectfully concur.

. We note that the figure Decell gave for the amount each F & I manager was paid for the month of May, $9,580.00, was similar to the figure plaintiff testified he had been paid in the months prior to May, $9,746.97.